Dear Mr. Buck:
This letter is in response to your question asking whether the Schuyler County court may draw warrants on the Schuyler County health center fund upon properly authenticated vouchers of the board of health center trustees for payment of travel expenses by members of the board and their employees when the travel expenses are computed in excess of seventeen cents per mile.
Section 33.095, RSMo, provides:
              Other provisions of law notwithstanding, in every instance where an officer or employee of the state or any county, except first class counties with a charter form of government, is paid a mileage allowance or reimbursement, the allowance or reimbursement shall be computed at the rate of ten cents per mile unless a higher rate is specifically authorized by statute or order of the commissioner of administration.
In our Opinion No. 112 (1980) we concluded that under the provisions of § 33.095, in every county other than a first class charter county, county employees who are paid a mileage allowance or reimbursement will have that allowance or reimbursement computed at the rate of seventeen cents per mile as set by order of the commissioner of administration unless a higher rate is specifically authorized by statute.
In our Opinion No. 225 (1974) we concluded that a county health center is not a separate and distinct entity but is a part of the county government.
In your correspondence to us you have raised the question of whether subsection 4 of § 205.042, RSMo, which provides that the county board of health center trustees shall have exclusive control of the expenditures of all moneys collected to the credit of the county health center fund, would permit such trustees to set a rate higher than the rate set by the office of administration, by virtue of the exception in § 33.095 permitting a higher rate when "specifically authorized by statute . . ."
It is our view that § 205.042.4 does not constitute specific statutory authorization to set a higher rate for mileage allowance or reimbursement within the meaning of § 33.095.
We believe it is clear that the amount of mileage allowance or reimbursement paid to the board members and employees of county health centers is governed by the provisions of § 33.095
and the regulations of the commissioner of administration issued pursuant to that section.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Encs: Atty. Gen. Op. No. 225, 12/31/74, Banta
      Atty. Gen. Op. No. 112 5/23/80, Brown